Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-626

IN RE CLAUDE D. CONVISSER
                                                            2016 DDN 123
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 439202

BEFORE: Glickman and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                            (FILED – August 22, 2018)

       On consideration of the certified order of the Supreme Court of New Mexico
suspending respondent from the practice of law in that state for a period of one-
year, with the suspension fully stayed; the June 12, 2018, order of this court
directing respondent to show cause why reciprocal discipline should not be
imposed; respondent’s response; the statement of Disciplinary Counsel regarding
reciprocal discipline; and the lodged reply by respondent, it is

     ORDERED, sua sponte, that respondent’s lodged reply to Disciplinary
Counsel’s statement regarding reciprocal discipline is filed. It is

       FURTHER ORDERED that Clause D. Convisser is hereby suspended from
the practice of law in the District of Columbia for a period of one year, the
imposition of which is stayed. To the extent respondent challenges the imposition
of reciprocal discipline by asserting the exception that his actions would not
constitute misconduct in this jurisdiction, this court holds that respondent has not
established the exception. The findings by the State of New Mexico, based on
documentation created by respondent, that respondent engaged in both
unauthorized practice of law and misrepresentation would support a finding of both
violations if they occurred in this jurisdiction. Further, the standard of proof by the
State of New Mexico, by itself, does not bar this court from imposing reciprocal
discipline. See, e.g., In re Changanti, 144 A.3d 20 (D.C. 2016) (reviewing the
record in full the use of preponderance of evidence by the initiating jurisdiction
does not mandate a finding of infirmity of proof). Lastly, to the extent that
respondent seeks to re-argue the merits of his original discipline or argue
additional facts, such an attempt is improper in reciprocal disciplinary matters. See
In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal
discipline proceedings are not a forum to reargue the foreign discipline.”).
Therefore, respondent has failed to rebut the presumption that reciprocal discipline
will be imposed. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930
A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies unless one of the exceptions is established).

                                PER CURIAM